476 F.2d 120
Dwaine PAUL and Farm Power Irrigation, Inc., Plaintiffs-Appellants,v.SHUR-GRO IRRIGATION CO., INC., Defendant-Appellee.
No. 72-3213 Summary Calendar.a
United States Court of Appeals,Fifth Circuit.
April 3, 1973.

J. M. Kolander, R. C. Hamilton, Amarillo, Tex., for plaintiffs-appellants.
James C. Sanders, Robert R. Sanders, Amarillo, Tex., for defendant-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This is a breach of contract action brought by appellants Dwaine Paul and Farm Power Irrigation Co., Inc., against Shur-Gro Irrigation Co., Inc., for failure to consummate an oral agreement to purchase appellants' business.


2
The jury returned a verdict in favor of the appellants.  The appellee successfully moved for judgment notwithstanding the verdict on the grounds that Schiller, a member of Shur-Gro's board of directors, was without authority to bind the corporation in this matter and further that the oral agreement was unenforceable under the Uniform Commercial Code.


3
We are satisfied from a review of the record that the appellants failed to adequately establish authority on Schiller's part to bind Shur-Gro in this transaction.  The trial court in applying the standard enunciated in Boeing Co. v. Shipman, 411 F.2d 365 (5th Cir., 1969), found the evidence insufficient to support the jury's determination of implied authority.  We concur in this finding and affirm the judgment of the district court.


4
Affirmed.



a
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409